          Case 2:19-cv-01692-KJN Document 31 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KULVINDER SINGH,                                    No. 2:19-cv-01692-KJN PS
12                           Plaintiff,
13             v.                                            ORDER
14       JOVITA CARRANZA, Administrator,
         U.S. Small Business Administration,
15
                             Defendant.
16

17            Given the parties’ consent to the undersigned for all further proceedings (ECF No. 30) the

18   court amends the Status (Pretrial Scheduling) Order (ECF No. 22) as follows:

19            The final pretrial conference and jury trial will take place before the undersigned. The

20   court declines to set final pretrial conference and trial dates at this juncture.1 Instead, the court

21   orders the parties to submit a Notice of Trial Readiness on one of the following timelines:

22            A. After resolution of any pending dispositive motions, the parties are to submit the

23                  Notice not later than thirty (30) days after receiving the court’s ruling(s) on the last

24                  filed dispositive motion(s); or

25            B. If the parties do not intend to file dispositive motions, the parties are ordered to file the

26   1
       However, as the court informed the parties at the hearing in this matter, the undersigned is
27   willing to be flexible to the parties’ needs. If both parties wish for these dates to be set, they are
     instructed to contact the undersigned’s courtroom deputy regarding available dates and file a
28   request with the court.
                                                         1
         Case 2:19-cv-01692-KJN Document 31 Filed 07/23/20 Page 2 of 2

 1                 Notice not later than one hundred twenty (120) days after the close of discovery and

 2                 the notice must include statements of intent to forgo the filing of dispositive motions.

 3             In the Notice of Trial Readiness, the parties are to set forth the appropriateness of special

 4   procedures, their estimated trial length, any request for a jury, their availability for trial, and if the

 5   parties are willing to attend a settlement conference. The Notice shall also estimate how many

 6   court days each party will require to present its case, including opening statements and closing

 7   arguments. The parties’ estimate shall include time necessary for jury selection, time necessary

 8   to finalize jury instructions and instruct the jury. After review of the parties’ Joint Notice of Trial

 9   Readiness, the court will issue an order that sets forth dates for a final pretrial conference and

10   trial.

11             IT IS SO ORDERED.

12   Dated: July 23, 2020

13

14
     /singh.1692
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
